DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/2 has been entered.
 Response to Amendment
This office action is in response to the RCE filed 4/27/22. Claims 1, 6-7, and 9 have been amended, claims 2, 5, 8, and 12 have been previously cancelled and no new claims have been added. Thus, claims 1, 3-4, 6-7, 9-11, and 13-24 are presently pending in this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 13-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen (2009/0210093) in view of Goffer (2010/0094188) and Angold (2016/0030272).
With respect to claim 1, Jacobsen discloses a system for regulating a load amount applied on a user of an exoskeleton (see Abstract, lines 11-15), the system comprising one or more sensors (see [0023], lines 5-6) for sensing data related to an amount of force exerted on a limb of the user by a part of the exoskeleton (see [0024], lines 1-3, where the part of the exoskeleton is interpreted as the exoskeleton below the knee of the user, where the sensor is near the foot); a communications component (see [0026], lines 3-6) for transmitting the sensed data to a processing unit operably coupled to the exoskeleton (see [0026], lines 6-11); and the processing unit configured to process the data so as to determine the amount of exerted force (output a force to a central control unit and computational system) and generate an instruction to trigger a mode of operation of the exoskeleton based on the determined amount of force (see [0026], lines 11-16).
Jacobsen lacks upon the determined amount of exerted force on the one or more limbs being greater than a predetermined threshold, the processing unit generates a notification warning to the user to adjust to reduce the exerted force.
However, Goffer teaches determining amount of exerted force (ground force exerted on each of the leg braces, see [0008], lines 9-10) on the one or more limbs (ground force on the brace would be the same on the user’s limb in the brace) being greater than a predetermined threshold (see [0093], lines 11-17), the processing unit generates a notification warning (alert) and to the user to adjust to reduce the exerted force (change the stance; see [0015], lines 2-5 and [0074], lines 7-8 “contradictory or unexpected … foot loading”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing unit of Jacobsen to notify and instruct to decrease force as taught by Goffer so as to prevent injury to the user.
Further, the modified Jacobsen lacks a controlled collapse mode of operation of the exoskeleton such that the exoskeleton is lowed to a seated or ground position so as to not cause damage to the one or more limbs.
However, Angold teaches a controlled collapse mode of operation (controls the fall) of the exoskeleton such that the exoskeleton is lowed to a seated or ground position (see [0020], lines 11-16) so as to not cause damage to the one or more limbs.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of the modified Jacobsen to include a collapse mode as taught by Angold so as to prevent the person from allowing themselves to fall. 
With respect to claim 4, Jacobsen discloses that the part of the exoskeleton is an anterior below knee support (see claim 1 above) of the exoskeleton configured to provide support to a lower limb of a leg of the user (the exoskeleton is providing support and a footplate below the knee supports the foot in fig 2).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen in view of Goffer and Angold as applied to claim 1 above, further in view of Sankai (2010/0271051).
With respect to claims 13 and 19, the modified Jacobsen shows the notification warning is generated if the determined amount of force is greater than the threshold but is silent regarding the force being within 25% of the threshold.
However, Perry teaches determining amount of exerted force (interaction forces) on the one or more limbs (see [0058], lines 1-3) being greater than a predetermined threshold (force limits), a processing unit generates a safety mechanism (see [0058], lines 7-11) when the force exerted on the one or more limbs is within 25% of the predetermined threshold (see [0058], lines 9-11 of Perry).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing unit of the modified Jacobsen to include notification warnings when the force is within 5% of the threshold as taught by Perry so as to provide only necessary alerts to the user and avoid erroneous notifications.
With respect to claims 14 and 20, the modified Jacobsen shows the notification warning is generated if the determined amount of force on the one or more limbs is within 20% of the predetermined threshold (see [0058], lines 9-11 of Perry).
With respect to claims 15 and 21, the modified Jacobsen shows the notification warning is generated if the determined amount of force on the one or more limbs is within 15% of the predetermined threshold (see [0058], lines 9-11 of Perry).
With respect to claims 16 and 22, the modified Jacobsen shows the notification warning is generated if the determined amount of force on the one or more limbs is within 10% of the predetermined threshold (see [0058], lines 9-11 of Perry).
With respect to claims 17 and 23, the modified Jacobsen shows the notification warning is generated if the determined amount of force on the one or more limbs is within 5% of the predetermined threshold (see [0058], lines 9-11 of Perry).
With respect to claims 18 and 24, the modified Jacobsen shows the notification warning is generated if the determined amount of force on the one or more limbs is within 5% of the predetermined threshold (see [0058], lines 9-11 of Perry).
However, the modified Jacobsen lacks the notification warning is generated if the determined amount of force on the one or more limbs is within 1% of the predetermined threshold, as required by the claim.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the percent of the threshold of the modified Jacobsen by making the predetermined threshold within 1% as a matter of routine optimization since it has been held that the threshold can be modified to provide the same result dependent on the user or operators preferences.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen in view of Goffer and Angold as applied to claim 1 above, further in view of Sankai (2010/0271051).
With respect to claim 3, Jacobsen discloses sensors (see claim 1 above) but is silent regarding the sensors configured to measure an angle formed at a knee of the exoskeleton.
However, Sankai teaches an exoskeleton (10, fig 1) with a sensor configured to measure an angle formed at a knee of the exoskeleton (see [0124], lines 4-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensors of Jacobsen to include the angle sensor as taught by Sankai so as to replace one known sensor with another to measure further parameters to manipulate the exoskeleton.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen in view of Goffer and Angold as applied to claim 1 above, further in view of Choi (2015/0272811).
With respect to claim 6, Jacobsen discloses predetermined threshold (see claim 5 above) but is silent regarding the threshold being based on the user’s weight.
However, Choi teaches an exoskeleton (5, fig 4) with processing unit (1430, fig 14) which generates instructions based on a threshold which depends on the user’s weight (see [0175], lines 4-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor of Jacobsen to include the threshold based on weight of the user as taught by Choi, so as to provide a personalized movement of the exoskeleton.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen in view of Goffer ('188) and Angold as applied to claim 1 above, further in view of Goffer (2012/0101415).
With respect to claim 7, Jacobsen shows all the features of the invention as claimed above but lacks a user interface configured provide a notification to the user prior to generating instruction.
However, Goffer (‘415) teaches an exoskeleton (10, fig 1) with a user interface (warning device, see [0055], lines 8-10) configured to provide a notification (audible, visible, palpable alert; see [0055], lines 8-10) prior to generating instruction (see [0055], lines 10-14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Jacobsen to include the interface as taught by Goffer (‘415) so as to provide feedback and safety to the user.
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (2017/0128291) in view of Yagi (2014/0212243), Goffer (2010/0094188) and Angold (2016/0030272).
With respect to claim 9, Kim teaches a method of receiving from one or more sensors (630, fig 6 of Kim), data related to an amount of force exerted on a limb of the user (see [0100], lines 1-4 of Kim) during a transition of the exoskeleton from seated to standing position (see [0101], lines 1-5 of Kim); processing the data so as to determine the amount of force (see [0101], lines 1-3 of Kim); generating an instruction to change an operation of the exoskeleton based on the determination of the amount of force (processor calculates torque which is received by the driving portion); and transmitting the instruction to the exoskeleton device so as to change the operation of the exoskeleton (see [0102], lines 1-3 of Kim).
	Kim lacks the data being the amount of force exerted on a limb of the user from a part of the exoskeleton.
However, Yagi teaches an exoskeleton (300, fig 8B) with a glove and associated upper body exoskeleton (630-646/325-326, fig 8B). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the exoskeleton of Kim to include the glove and associated upper body exoskeleton as taught by Yagi to provide additional control of the exoskeleton by allowing the user to lift heavy loads. After the modification with Yagi, as the user performs the transition from seated to standing, the pressure applied by the hand of the user is the force data. When the user has a glove connected to the exoskeleton, the exoskeleton know exerts the force on the user which is sensed by the sensors of Kim.
Kim lacks upon the determined amount of exerted force on the one or more limbs being greater than a predetermined threshold, the processing unit generates a notification warning and an instruction to trigger a reduction in the amount of force exerted on the one or more limbs.
However, Goffer teaches determining amount of exerted force (ground force exerted on each of the leg braces, see [0008], lines 9-10) on the one or more limbs (ground force on the brace would be the same on the user’s limb in the brace) being greater than a predetermined threshold (see [0093], lines 11-17), the processing unit generates a notification warning (alert) and to the user to adjust to reduce the exerted force (change the stance; see [0015], lines 2-5 and [0074], lines 7-8 “contradictory or unexpected … foot loading”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing unit of Jacobsen to notify and instruct to decrease force as taught by Goffer so as to prevent injury to the user.
Further, the modified Kim lacks a controlled collapse mode of operation of the exoskeleton such that the exoskeleton is lowed to a seated or ground position so as to not cause damage to the one or more limbs.
However, Angold teaches a controlled collapse mode of operation (controls the fall) of the exoskeleton such that the exoskeleton is lowed to a seated or ground position (see [0020], lines 11-16) so as to not cause damage to the one or more limbs.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of the modified Kim to include a collapse mode as taught by Angold so as to prevent the person from allowing themselves to fall.
With respect to claim 11, the modified Kim shows data including an angle formed at a knee of the exoskeleton during the transition (see [0011] and [0013] of Kim).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of  Yagi and Goffer as applied to claim 9 above, and further in view of Blankespoor (9387588).
With respect to claim 10, the modified Kim shows all the features of the invention as claimed above but lacks a footplate and data of the frictional force between the footplate and the ground.
However, Blankespoor teaches robotic (200, fig 2) with data including frictional force between a foot plate and a ground (see col. 3, lines 53-56).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the exoskeleton of the modified Kim to include the frictional force data as taught by Blankespoor so as to prevent slipping of the user.
Response to Arguments
Applicant’s arguments, see pg. 9, first paragraph, filed 4/27/22, with respect to the rejection(s) of claim(s) 1, 3-4, 6-7, 9-11, 13-24 under 35 USC 103 rejection by Angold have been fully considered but they are not persuasive. Applicant argues "Angold discloses such functionality upon the exoskeleton falling- not when an exerted force on one or more limbs being greater than a predetermined threshold". This is not taken well since Angold includes sensors on the exoskeleton that can detect a position and direction of the exoskeleton. The sensors as described in Angold's specification are known in the art and with the controller determine a fall which would require the sensors to detect data above a predetermined threshold, which can include a force sensor. Therefore, the sensors allow for a collapse mode when a force is above a threshold. Thus, the rejection stands.
Further, Applicant argues on pg. 9, last paragraph that “aside from freezing/stopping movement of an exoskeleton when a force limit is within 5% of selected limits, there are no other teachings in Perry for the percentages recited in claims 13-24”. This argument is not taken well since Perry teaches a safety mechanism when the force is within 5% which includes the percentages of claims 13-24. In addition, the new art rejection by Goffer for the newly amended claim 1 for a notification warning, allows prior art Perry to teach the percentages of the predetermined threshold. Thus, the rejection stands.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELSEY E BALLER/            Examiner, Art Unit 3785                                                                                                                                                                                            
/JUSTINE R YU/            Supervisory Patent Examiner, Art Unit 3785